Case 2:19-cv-10580-DSF-MRW Document 26 Filed 04/06/21 Page 1 of 1 Page ID #:174
                                                                                                JS-6


  1
  2
  3
  4
  5
  6
  7
                               UNITED STATES DISTRICT COURT
  8
                             CENTRAL DISTRICT OF CALIFORNIA
  9
 10   COLLEEN LOGAN, an individual,       ) Case No. 2:19-cv-10580-DSF-MRW
           Plaintiff,                     )
 11
                                          ) Hon. Dale S. Fischer
 12   FIELDING GRADUATE UNIVERSITY, )
 13   a California Domestic Non-profit    ) ORDER
      Corporation, and DOES 1 through 50, )
 14   inclusive,                          )
 15           Defendants.                 )
                                          )
 16
                                          )
 17
 18
 19                                               ORDER
 20          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order
 21   Regarding Dismissal of this Action with Prejudice. This action is hereby dismissed with prejudice.
 22          IT IS SO ORDERED.
 23   DATED: April 6, 2021
 24
                                                  Honorable Dale S. Fischer
 25                                               UNITED STATES DISTRICT JUDGE
 26
 27
 28


                                                       1
                                                                         CASE NO.: 2:19-cv-10580-DSF-MRW
                                                                                                   ORDER
